DETAILED ACTION
	This action is a first action on the merits. The claims filed on November 17, 2020 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional Application No. 62/937,346 filed November 19, 2019.

Information Disclosure Statement
The information disclosure statement filed November 17, 2020 has been considered by the Examiner. 

Claim Objections
Claims 2-3 and 5-13, objected to because of the following informalities:  The recitation of “The downhole tool of claim 0” as recited in line 1 should likely be --The downhole tool of claim 1--  . Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooley et al., US2014/0241654 (hereinafter Cooley).
Claim 1: Cooley discloses a downhole tool (hydrodynamic thrust-bearing assembly 200, abstract, par [0006]), comprising: 
a first tile (bearing elements 204), the first tile having a top surface (bearing surface 212), a bottom surface (bottom of substrate 210), a first side surface (outer diameter side of 204, see Fig 2A-B, D-E), and a second side surface (inner diameter side of 204, see Fig 2A-B, D-E); 
a second tile adjacent to the first tile (bearing elements 204 are arranged adjacent to each other as shown in Figs 2A-B, D-E), the second tile having a top surface (bearing surface 212), a bottom surface (bottom of substrate 210), a first side surface (outer diameter side of 204, see Fig 2A-B, D-E), and a second side surface (inner diameter side of 204, see Fig 2A-B, D-E);
the first tile comprising a first interface end facing the second tile (first end region 218 of one bearing segment 204); 
the second tile comprising a second interface end facing the first tile (second end region 220 of an adjacent bearing segment 204); and 
the first interface end and second interface end together forming a tortuous path  (seams 206) therebetween (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first end region 218 of an adjacent bearing segment 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2D-E, par [0038]).
Claim 2: Cooley discloses the tortuous path (206) runs from the first side surface of the first and second tiles (outer diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E) to the second 204, see Fig 2A-B, D-E) (see Fig 2A-B, D-E, par [0038]).
Claim 3: Cooley discloses the tortuous path (seams 206) runs from the top surface of the first and second tiles to the bottom surface of the first and second tiles (seams 206 run from the bearing surfaces 212 of adjacent bearing segments to the bottom surface of the substrate 210 of adjacent bearing segments 212 , see Fig 2D-E, par [0038]).
Claim 4: Cooley discloses the first interface end (first end region 218 of one bearing segment 204) and second interface end tile (second end region 220 of an adjacent bearing segment 204) together form a complex tortuous path (seams 206) therebetween, the complex tortuous path (206) running from the first side surface of the first and second tiles (outer diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E),  to the second side surface of the first and second tiles (inner diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E) and the complex tortuous path (206)  further running from the top surface of the first and second tiles to the bottom surface of the first and second tiles  (seams 206 run from the bearing surfaces 212 of adjacent bearing segments to the bottom surface of the substrate 210 of adjacent bearing segments 212 , see Fig 2D-E, par [0038]) (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first end region 218 of an adjacent bearing segment 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2D-E, par [0038]).
Claim 5: Cooley discloses the first interface end (first end region 218 of one bearing segment 204) comprises a protrusion extending therefrom (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first end region 218 of an adjacent bearing segment 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2D-E, par [0038], first end region 304 comprises rectangular-shaped slots 310 to enable at least partial interlocking of a first end region 304 of one bearing segment 300 with a second end region 306 of another, circumferentially-adjacent bearing segment 300, Fig 3, par [0039]).
Claim 6: Cooley discloses the second interface end (second end region 220 of an adjacent bearing segment 204)  comprises a cavity receding therein (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first 218 of an adjacent bearing segment 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2D-E, par [0038], the second end region 306 includes rectangular-shaped slots 314 to enable at least partial interlocking of a first end region 304 of one bearing segment 300 with a second end region 306 of another, circumferentially-adjacent bearing segment 300, Fig 3, par [0039]).
Claim 7: Cooley discloses the cavity receives a protrusion extending from the first interface end tightly therein (the second end region 220 of one bearing segment 204 may be configured to correspond with and mesh with the first end region 218 of an adjacent bearing segment 204, Fig 2D-E, par [0038], first end region 304 comprises rectangular-shaped slots 310 and rectangular-shaped ridges 312 and the second end region 306 also includes rectangular-shaped slots 314 and rectangular-shaped ridges 316 to enable at least partial interlocking of a first end region 304 of one bearing segment 300 with a second end region 306 of another, circumferentially-adjacent bearing segment 300, Fig 3, par [0039]).
Claim 10: Cooley discloses the top surface (bearing surface 212) of the first tile is continuous with the top surface (bearing surface 212) of the second tile (bearing surfaces 212 of adjacent bearing elements 204 are continuous as shown in Fig 2D, 2E).
Claim 11: Cooley discloses both the first tile and second tile  (bearing elements 204) are secured to an external surface of a body (support ring 202)  (bearing elements 204 are assembled within the annular slot 214 and secured to the support ring 202 within the annular slot 214, Fig 2C, par [0037]).
Claim 12: Cooley discloses the first interface end and the second interface end overlap the external surface of the body (support ring 202) (hydrodynamic thrust-bearing assembly 200 includes a support ring 202 that carries a plurality of bearing elements 204, Fig 2A-2B, par [0035], the second end region 220 of one bearing segment 204 may be configured to correspond with and mesh with the first end region 218 of an adjacent bearing segment 204, Fig 2D-2E, par [0038]).
Claim 13: Cooley discloses tile comprising a third interface end opposite the first interface end, the tool further comprising a third tile (bearing segments 204) comprising a fourth interface end, wherein an interface between the third interface end and the fourth interface end forms a tortuous path between the first tile and the third tile (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first end region 218 of an adjacent 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2A-B, D-E, par [0038]).
Claim 14: Cooley discloses downhole bearing (hydrodynamic thrust-bearing assembly 200), the downhole bearing comprising: 
a first bearing race (annular slot 214); 
a first polycrystalline diamond compact (PDC) (bearing elements 204 may be a superhard polycrystalline diamond compact, par [0036]), secured to the first bearing race (214), the first PDC having a polycrystalline diamond (PCD) layer (super hard table 208 of polycrystalline diamond) having a top surface (bearing surface 212), a tungsten carbide layer (substrate 210 may be a cobalt-cemented tungsten carbide, par [0036]) fixed to the PCD layer having a bottom surface (bottom of substrate 210), a first side surface (outer diameter side of 204, see Fig 2A-B, D-E), a second side surface (inner diameter side of 204, see Fig 2A-B, D-E), and a first interface end (first end region 218 of one bearing segment 204); 
a second PDC (bearing elements 204 may be a superhard polycrystalline diamond compact, par [0036]) secured to the first bearing race (214) adjacent the first PDC (see Fig 2A-2B), the second PDC having a PCD layer (super hard table 208 of polycrystalline diamond) having a top surface (bearing surface 212), a tungsten carbide layer (substrate 210 may be a cobalt-cemented tungsten carbide, par [0036]) fixed to the PCD layer having a bottom surface (bottom of substrate 210), a first side surface (outer diameter side of 204, see Fig 2A-B, D-E), a second side surface (inner diameter side of 204, see Fig 2A-B, D-E), and a second interface end (second end region 220 of an adjacent bearing segment 204); and 
the first interface end and second interface end together forming a tortuous path  (seams 206) therebetween (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first end region 218 of an adjacent bearing segment 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2D-E, par [0038]).
Claim 15: Cooley discloses the tortuous path (through seams 206) runs from the first side surface of the first and second PDCs (outer diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E)  to the second side surface of the first and second PDCs (inner diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E) (see Fig 2A-B, D-E, par [0038]).
Claim 16: Cooley discloses the tortuous path (through seams 206) runs from the top surface of the first and second PDCs to the bottom surface of the first and second PDCs (seams 206 run from the bearing surfaces 212 of adjacent bearing segments to the bottom surface of the substrate 210 of adjacent bearing segments 212 , see Fig 2D-E, par [0038]).
Claim 17: Cooley discloses first interface end (first end region 218 of one bearing segment 204) and second interface end tile (second end region 220 of an adjacent bearing segment 204) together form a complex tortuous path (seams 206) therebetween, the complex tortuous path (206) running from the first side surface of the first and second PDCs (outer diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E) to the second side surface of the first and second PDCs (inner diameter side of adjacent bearing segments 204, see Fig 2A-B, D-E) and the complex tortuous path (206) further running from the top surface of the first and second PDCs to the bottom surface of the first and second PDCs (seams 206 run from the bearing surfaces 212 of adjacent bearing segments to the bottom surface of the substrate 210 of adjacent bearing segments 212 , see Fig 2D-E, par [0038]) (the second end region 220 of one bearing segment 204 may be configured to correspond with and, in some embodiments, may mesh with the first end region 218 of an adjacent bearing segment 204, configuration may provide a tortuous path to limit fluid leakage radially through the seams 206, Fig 2D-E, par [0038]).
Claim 18: Cooley discloses the first PDC (204) has a PCD thickness (thickness of superhard table 208) and a tungsten carbide thickness (thickness of substrate 210), and a ratio of the tungsten carbide thickness (thickness of 210) to PCD thickness (thickness 208) may be in a ratio ranging from 10:1 to 1:1 (the ratio of substrate thickness 210 to superhard table thickness 208 ranges from 1:1 to 10:1 as shown as shown in Fig 2B, 2B, 4B).
Claim 20: Cooley discloses the top surface (bearing surface 212) of the first PDC is continuous with the top surface (bearing surface 212) of the second PDC (bearing surfaces 212 of adjacent bearing elements 204 are continuous as shown in Fig 2D, 2E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Utter et al., US 2017/0216961 (hereinafter Utter).
Claim 8: Cooley discloses both the first tile and second tile comprise a superhard material gigapascals (superhard table 208 of polycrystalline diamond, par [0036]).
Cooley is silent as to the material has a Vickers hardness test result exceeding 40 gigapascals.
Utter discloses that polycrystalline diamond can have a hardness greater than 40 gigspascals when measured by the Vicker’s hardness test (par [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the material (superhard table 208 of polycrystalline diamond) of Cooley to have a Vickers hardness test result exceeding 40 gigapascals, as Uttler discloses polycrystalline diamond can have a hardness greater than 40 gigspascals when measured by the Vicker’s hardness test (Utter, par [0042]). Further, as indicated in the Specification as Filed 11/17/202 (hereinafter specification), polycrystalline diamond is considered an advance superhard material exceeding 40 gigapascals in a Vickers hardness test (specification, par [0002]).
Claim 9: Cooley discloses both the first tile and second tile comprise a second material bonded to the material (superhard table 208 is bonded to a substrate 210 of cobalt-cemented tungsten carbide, par [0036]).
Cooley is silent as to the second material having a hardness test result exceeding 40 gigapascals. 
Utter discloses that tungsten carbide can have a hardness greater than 40 gigspascals when measured by the Vicker’s hardness test (par [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the second material (substrate 210 of tungsten carbide) of Cooley to have a Vickers hardness test result exceeding 40 gigapascals, as Uttler discloses tungsten carbide can have a hardness greater than 40 gigspascals when measured by the Vicker’s hardness test (Utter, par [0042]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Gonzales, US 2015/0152914 (hereinafter Gonzalez).
Claim 19: Cooley is silent as to the first PDC has a first PCD thickness and the second PDC has a second PCD thickness and the first PCD thickness is greater than the second PCD thickness.
Gonzalez discloses bearing assemblies may include one or more of a reinforced portion with bearing surface(s) that have a polycrystalline diamond table thickness that is greater or different from the span of other bearing surfaces in another equal angular portion on the bearing assemblies (par [0026]).  Superhard bearing elements 210a may have a thicker superhard table than the superhard bearing elements 210b. A thicker superhard table may increase the strength of the superhard bearing elements 210a, as compared with the superhard bearing elements 210b (Fig 2B, par [0050], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the PCD thickness of the first and second PDCs of Cooley such that the first PCD thickness is greater than the second PCD thickness as discloses by Gonzales, as this modification would have increased the strength of the first PCD over the second PCD thereby allowing the bearing to effectively carry non-uniform loads (Gonzales, abstract, Fig 2B par [0050], [0056]).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676